Exhibit 10.1

 

EQUITABLE RESOURCES, INC.

2008 EXECUTIVE PERFORMANCE INCENTIVE PROGRAM

 

EQUITABLE RESOURCES, INC. (the “Company”) hereby establishes this EQUITABLE
RESOURCES, INC. 2008 EXECUTIVE PERFORMANCE INCENTIVE PROGRAM (the “Program”), in
accordance with the terms provided herein.

 

WHEREAS, the Company maintains certain long-term incentive award plans including
the 1999 Equitable Resources, Inc. Long-Term Incentive Plan (the “1999 Plan”)
for the benefit of its employees and executives, of which the Program is a
subset; and

 

WHEREAS, in order to further align the interests of executives with the
interests of the shareholders, the Company desires to provide additional
long-term incentive benefits through the Program, in the form of awards
qualifying as “Performance Awards” under the 1999 Plan.

 

NOW, THEREFORE, the Company hereby provides for additional incentive benefits
for certain executive employees of the Company and adopts the terms of the
Program on the following terms and conditions:

 

Section 1.  Incentive Program Purpose.  The main purpose of the Program is to
provide additional long-term incentive opportunities to key executives to
further align their interests with those of the Company’s shareholders and
customers and with the strategic objectives of the Company.  Awards granted
hereunder may be earned by achieving relative performance levels against a
pre-determined peer group, are forfeited if defined performance levels are not
achieved and are subject to negative adjustment if other absolute and relative
performance measures are not attained.  By placing a portion of the executive’s
compensation at risk, the Company has an opportunity to reward exceptional
performance or reduce the compensation opportunity when performance does not
meet expectations.  The Program shall be construed consistent with the
provisions of the 1999 Plan with respect to awards to Covered Employees, as such
term is defined in the 1999 Plan, and the deductibility of such awards under
Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”).

 

Section 2.  Effective Date.  The effective date of this Program is July 1,
2008.  The Program will remain in effect until the earlier of December 31, 2011
or the closing date of a Change of Control event defined in Section 5 unless
otherwise amended or terminated as provided in Section 18 (“Termination Date”).

 

Section 3.  Eligibility.  The Chief Executive Officer of the Company (the “CEO”)
shall, in his or her sole discretion, select the employees of the Company who
shall be eligible to participate in the Program from those individuals eligible
to participate in the 1999 Plan.  The CEO’s selections will become participants
in the Program (the “Participants”) only upon approval by the Compensation
Committee of the Board of

 


 

Directors (the “Committee”), comprised in accordance with the requirements of
the 1999 Plan, to the extent such individuals are, or are expected to be,
“covered employees” as defined in Section 162(m) of the Code (“Covered
Employees”).  In the event that an employee is hired by the Company during the
Performance Period, as defined below, the CEO shall, in his or her sole
discretion, determine whether the employee will be eligible to participate in
the Program, provided that the Committee must approve all new participants to
the Program who are Covered Employees; provided further that, individuals who
are Covered Employees may only become eligible during the first 90 days of the
Performance Period.

 

Section 4.  Performance Incentive Share Unit Awards.  Upon being selected to
participate in the Program, each Participant shall be awarded a number of
performance incentive share units (the “Target Share Units”), which may be
expressed as a dollar amount and converted into share units using the closing
price of the Company’s stock on the date of grant.  The awards shall be proposed
by the CEO and approved by the Committee in the case of individuals who are
Covered Employees.  For a new Participant, the Target Share Units shall be
proposed by the CEO and approved by the Committee and will be pro-rated based on
the employee’s hire date and the contemplated ending date of the Program, which
is December 31, 2011.  The Target Share Units, plus accrued dividends (“Total
Target Share Units”) may be increased by as much as three (3.0) times the number
awarded based solely on the achievement of the objective performance criteria as
described in Section 5, and the Committee shall have no discretion to increase
the Total Target Share Units that would otherwise be due upon attainment of the
Performance Condition.  The maximum number of Target Share Units that may be
awarded under the Program is 150,000, subject to adjustment as provided in the
preceding sentence and in Section 13.

 

The Target Share Units shall be held in escrow by the Company subject to
satisfaction of the terms and conditions described below.  A Participant shall
have no right to exchange the Target Share Units for cash, stock or any other
benefit and shall be a mere unsecured creditor of the Company with respect to
such share units and any future rights to benefits.

 

Section 5.  Performance Condition of the Target Share Units.  Subject to
Section 8, the total number of Target Share Units that will be issued (“Awarded
Share Units”) to a Participant will be based on the Company’s total shareholder
return relative to the peer group’s (Attachment A) total shareholder return
calculated as described in (a) below (the “Performance Condition”), for the
Performance Period of July 1, 2008 to the Termination Date (the “Performance
Period”), and subject to the Committee’s negative discretion based upon the
Company’s revenues calculated as described in (b) below.  The Performance
Condition with respect to the Performance Period shall be established by the
Committee within 90 days after its commencement, but in no event later than the
date on which 25% of the Performance Period has elapsed, and before the outcome
of the Performance Condition is no longer substantially uncertain.

 

(a)          Total Shareholder Return.  For purposes of this Program, total
shareholder return will be calculated as follows:

 

 

2


 

Step 1

 

A “Beginning Point” will be established for the Company and each company in the
peer group.  This Beginning Point will be defined as one share of stock with a
value equal to the average closing stock price as reported in The Wall Street
Journal for the ten (10) business day period immediately prior to commencement
of the Performance Period ending on and including the date of the commencement
of the Performance Period, for each company.

 

Step 2

 

Dividends paid for each company from the beginning of the Performance Period
will be cumulatively added to the Beginning Point as additional shares of such
company’s stock.  The closing price on the last business day of the month in
which the record date for the dividend occurs will be used as the basis for
determining the number of shares to be added.  The resulting total number of
shares accumulated during the Performance Period will be referred to as the
Total Shares Held at Ending Point.

 

Step 3

 

Except as provided in the following sentence, an “Ending Point” will be defined
as Total Shares Held at Ending Point for each company times the average closing
stock price as reported in The Wall Street Journal for the last ten
(10) business days of the Performance Period for each company.  In the event of
a change of control as then defined in the 1999 Plan (“Change of Control”), the
Ending Point will be defined as the Total Shares Held at Ending Point times the
average of the closing price as reported in The Wall Street Journal for the ten
(10) business days preceding the closing of the Change of Control transaction.

 

Step 4

 

Total Shareholder Return (“TSR”) will be expressed as a percentage and is
calculated by dividing the Ending Point by the Beginning Point and then
subtracting 1 from the result.  Each company including the Company will be
ranked in descending order by the TSR so calculated.

 

In accordance with rules established within 90 days of the commencement of the
Performance Period, the Committee may determine to exclude a member of the peer
group if such member ceases to exist during the Performance Period due to a cash
merger or tender offer, to the extent such determination is consistent with
Treas. Reg. §1.162-27(e)(2).

 

 

3


 

(b)         Revenues.  For purposes of this Program, revenues shall be measured
as the Sales Price multiplied by the aggregate Total Sales Volume for the twelve
(12) calendar quarters within the Performance Period beginning October 1, 2008
and ending September 30, 2011.

 

(i)                                     Sales Price shall equal $4.82/mcf. 
Total Sales Volume for each quarter equals the sum of the production total sales
volumes (mmcfe) reported in the applicable Form 10-Q for each quarter and, in
the case of the fourth quarter of any year, the volumes calculated for the
fourth quarter by reducing the annual total sales volume reported in the
Form 10-K by the quarterly total sales volumes reported in the Form 10-Q for the
first three quarters of such year.  For the avoidance of doubt, (a) Total Sales
Volume is determined solely by the volumes reported, regardless of any
subsequently identified prior period adjustment, (b) Total Sales Volume
represents the Company’s interest in gas and oil sales during the applicable
period and (c) gathered volumes are not included.  Total Sales Volume shall be
measured on a basis consistent with current practice on the date of adoption of
the Program.

 

(c)          Application of Performance Condition and Negative Adjustment.  The
Total Target Share Units for each Participant will be multiplied by the payout
factor (the “Payout Multiple”) identified on the payout matrix (Attachment B)
that corresponds to the Company’s relative TSR ranking on the payout matrix for
the Performance Period, provided, however, that the Committee retains the
discretion to reduce the corresponding Payout Multiple by up to .75 if the
Company does not attain the revenue target specified on the payout matrix;
provided, however, that if the Company’s relative TSR ranking is median or
above, the Payout Multiple shall not be decreased below 1.00.  The result of the
calculation is the number of Awarded Share Units.  Pursuant to such calculation,
Awarded Share Units will equal:

 

(i)                                   100 percent of the Total Target Share
Units for median relative TSR performance,

 

(ii)                                300 percent of the Total Target Share Units
for TSR performance at the top 14.5% of all performers, subject to negative
adjustment attributable to the Committee’s discretion as described herein,

 

(iii)                             0 percent of the Total Target Share Units for
TSR performance at the bottom 14.5% of all performers,

 

(iv)                            for performance levels between those performance
levels identified above, the percent of Total Target Share Units will be
determined in

 

 

4


 

accordance with the payout matrix and subject to negative adjustment
attributable to the Committee’s discretion as described herein.

 

Payments under the Program are expressly contingent upon achievement of the
Performance Condition and may not exceed the value of the Participant’s Total
Target Share Units and other limits provided herein, subject to adjustment as
provided in Sections 4 and 13.

 

Section 6.  Issuance and Distribution.  Subject to Section 8, each Participant
will be issued the number of Awarded Share Units calculated according to
Section 5(c) as of the last day of the Performance Period.  Except as provided
in the remainder of this Section 6, such share units will be distributed in
cash, the amount of which shall be calculated based upon each Awarded Share Unit
being equal in value to a corresponding share of Company stock as of the last
day of the Performance Period.  Payment shall be made following the end of the
Performance Period, and in no event later than two and one-half months after the
end of the year in which the Performance Period ends.  Notwithstanding the
second sentence of this Section 6, the Participant may elect to receive payment
in the form of Company stock in accordance with rules established by the
Committee and the Committee may determine, in its discretion and for any reason,
that Awarded Share Units will be issued in whole or in part in the form of
Company stock including without limitation if the Participant has not satisfied
any mandatory or recommended stock ownership guidelines of the Company as then
in effect.  Subject to Section 8, in the event of a Change of Control, the value
of such issued share units will be distributed in cash on the closing of the
Performance Period, which shall be calculated based upon the average of the
closing price of the Company’s stock for the ten (10) business days preceding
the Change of Control transaction as reported in The Wall Street Journal.  The
maximum amount payable to any one Participant under the Program in any one
calendar year within the Performance Period shall be the amount set forth and as
calculated in the 1999 Plan, as approved by shareholders of the Company.  No
elections shall be permitted with respect to the timing of any payments.

 

Section 7.  Dividends.  Each Target Share Unit will be cumulatively credited
with dividends that are paid on the Company’s common stock in the form of
additional share units.  These additional share units shall be deemed to have
been purchased on the last business day of the month in which the record date
for the dividend occurs using the closing stock price for the Company as
reported in The Wall Street Journal and shall be subject to all the same
conditions and restrictions as provided in this Program, including the
Performance Condition, applicable to Target Share Units, Total Target Share
Units and Awarded Share Units.

 

Section 8.  Change of Status; Overall Limit.  In making decisions regarding
employees’ participation in the Program and the extent to which awards are
payable in the case of an employee who terminates employment during the
Performance Period, the Committee may consider any factors that they may
consider relevant.  The following guidelines are provided as general information
about the effect of employee status changes prior to payment.

 

 

5


 

(a)          Retirement and Resignation.  Share units are forfeited.

 

(b)         Death and Disability.  Participants who are employed at the
commencement of the Performance Period, but who die or become Disabled, as
defined below, before the end of the Performance Period, will be issued Awarded
Share Units for the Performance Period, contingent upon achievement of the
Performance Condition set forth in Section 5, as follows, and any remainder
shall be forfeited:

 

Date of Death or Disability

 

Percent Issued

 

 

 

 

 

Prior to July 1, 2009

 

0%

 

July 1, 2009 – December 31, 2010

 

50%

 

January 1, 2011 – December 31, 2011

 

75%

 

 

“Disabled” means a Participant is “disabled” as defined in
Section 409A(a)(2)(C) of the Code.

 

(c)          Termination.  Share units are forfeited and no award shall be paid
to any employee whose services are terminated prior to the payment of Awarded
Share Units for reasons of misconduct, failure to perform, or other cause.  If
the termination is due to reasons such as reorganization, and not due to the
fault of the employee, the employee will receive payment for Awarded Share Units
following the termination of the Performance Period, contingent upon achievement
of the Performance Condition set forth in Section 5, as follows, and any
remainder shall be forfeited:

 

Termination Date

 

Percent Issued

 

 

 

 

 

Prior to July 1, 2009

 

0%

 

July 1, 2009 – December 31, 2010

 

25%

 

January 1, 2011 – December 31, 2011

 

50%

 

 

 

(d)         Change of Position.  Participants whose position within the Company
changes to a non-Program eligible position during the Performance Period as
determined by the Company but who remain employed throughout the entire
Performance Period will receive payment for Awarded Share Units following
termination of the Performance Period, contingent upon achievement of the
Performance Condition set forth in Section 5, as follows, and any remainder
shall be forfeited:

 

Change of Position Date

 

Percent Issued

 

 

 

 

 

Prior to July 1, 2009

 

0%

 

July 1, 2009 – December 31, 2010

 

25%

 

 

 

6


 

January 1, 2011 – December 31, 2011

 

50%

 

 

In such events, any Awarded Share Units that become vested at the end of the
Performance Period shall be payable at the time specified in Section 6 except
that, in the event such amounts are conditioned upon a separation from service
and not compensation the Participant could receive without separating from
service, then no such payments may be made to a Participant who is a “specified
employee” under Section 409A of the Code until the first day following the
six-month anniversary of the Participant’s separation from service. 
Notwithstanding any other provisions of the Program, Participants shall have no
vested rights to any Awarded Share Units prior to the end of the Performance
Period.

 

Section 9.  Responsibilities of the Committee.  The Committee has responsibility
for all aspects of the Program’s administration, including:

 

·                  Determining and, in the case of Covered Employees, certifying
in writing, the extent to which the Performance Condition has been achieved
prior to any payments under the Program,

 

·                  Ensuring that the Program is administered in accordance with
its provisions,

 

·                  Approving Program Participants who are or are expected to be
Covered Employees,

 

·                  Authorizing Target Share Unit awards to Participants,

 

·                  Adjusting Target Share Unit grants and issuance requirements
to account for extraordinary events consistent with the terms of the Program,

 

·                  Ruling on any disagreement between Program Participants,
Company management, Program administrators, and any other interested parties to
the Program, and

 

·                  Maintaining final authority to amend, modify or terminate the
Program at any time.

 

The interpretation and construction by the Committee of any provisions of the
Program or of any Awarded Share Units shall be final.  No member of the
Committee shall be liable for any action or determination made in good faith on
the Program or any Awarded Share Units thereunder.  The Committee may designate
another party to administer the Program, including Company management or an
outside party to the extent permitted under Code Section 162(m).  All conditions
of the Target Share Units must be approved by the Committee.  As early as
practicable prior to or during the Performance Period, the Committee shall
approve the number of Target Share Units to be awarded to each Participant.  The
associated terms and conditions of the Program will be communicated to

 

 

7


 

Participants as close as possible to the date an award is made.  The
Participants will sign and return a participant agreement to the Committee.

 

Section 10.  Tax Consequences to Participants.  It is intended that:  (i) until
the Performance Condition is satisfied, a Participant’s right to an award under
this Program shall be considered to be subject to a substantial risk of
forfeiture in accordance with those terms as defined or referenced in Sections
83(a), 409A and 3121(v)(2) of the Code; (ii) the Awarded Share Units shall be
subject to employment taxes only upon the satisfaction of the Performance
Condition; and (iii) until the Awarded Share Units are actually paid to the
Participant, the Participants shall have merely an unfunded, unsecured promise
to be paid the benefit, and such unfunded promise shall not consist of a
transfer of “property” within the meaning of Code Section 83.  It is further
intended that, because a Participant cannot actually or constructively receive
the Target Share Units prior to payment, the Participant will not be in actual
or constructive receipt of the Target Share Units within the meaning of Code
Section 451 until they are actually received as Awarded Share Units.

 

Section 11.  Nonassignment.  A Participant shall not be permitted to assign,
alienate or otherwise transfer his or her Target Share Units and any attempt to
do so shall be void.

 

Section 12.  Impact on Benefit Plans.  Payments under the Program shall not be
considered as earnings for purposes of the Company’s qualified retirement plans
or any such retirement or benefit plan unless specifically provided for and
defined under such plans.  Nothing herein shall prevent the Company from
maintaining additional compensation plans and arrangements, provided however
that no payments shall be made under such plans and arrangements if the effect
thereof would be the payment of compensation otherwise payable under this
Program regardless of whether the Performance Condition was attained.

 

Section 13.  Successors; Changes in Stock.  The obligation of the Company under
the Program shall be binding upon the successors and assigns of the Company.  If
a dividend or other distribution shall be declared upon the Company’s common
stock payable in shares of Company common stock, the Total Target Share Units
and the shares of Company Common Stock on which the Performance Condition is
based shall be adjusted by adding thereto the number of shares of Company common
stock which would have been distributable thereon if such shares and Total
Target Share Units had been actual Company shares and outstanding on the date
fixed for determining the shareholders entitled to receive such stock dividend
or distribution.  In the event of any spin-off, split-off or split-up, or
dividend in partial liquidation, dividend in property other than cash, or
extraordinary distribution to shareholders of the Company’s common stock, the
Total Target Share Units and the shares of Company common stock on which the
Performance Condition is based shall be appropriately adjusted to prevent
dilution or enlargement of the rights of Participants which would otherwise
result from any such transaction, provided such adjustment shall be consistent
with Code Section 162(m).

 

 

8


 

In the case of a Change of Control, any obligation under the Program shall be
handled in accordance with the terms of Section 6 hereof.  In any case not
constituting a Change of Control in which the Company’s common stock is changed
into or becomes exchangeable for a different number or kind of shares of stock
or other securities of the Company or another corporation, or cash or other
property, whether through reorganization, reclassification, recapitalization,
stock split-up, combination of shares, merger or consolidation, then (i) the
value of the performance share units constituting an award shall be calculated
based on the closing price of such common stock on the closing date of the
transaction on the principal market on which such common stock is traded,
(ii) there shall be substituted for each performance share units constituting an
award, the number and kind of shares of stock or other securities (or cash or
other property) into which each outstanding share of the Company’s common stock
shall be so changed or for which each such share shall be exchangeable, and
(iii) the share of Company common stock on which the Performance Condition is
based shall be appropriately and equitably adjusted.  In the case of any such
adjustment, the Total Target Share Units shall remain subject to the terms of
the Program.

 

Section 14.  Dispute Resolution.  The Participant may make a claim to the
Committee with regard to a payment of benefits provided herein.  If the
Committee receives a claim in writing, the Committee must advise the Participant
of its decision on the claim in writing in a reasonable period of time after
receipt of the claim (not to exceed 120 days).  The notice shall set forth the
following information:

 

(a)          The specific basis for its decision,

 

(b)         Specific reference to pertinent Program provisions on which the
decision is based,

 

(c)          A description of any additional material or information necessary
for the Participant to perfect a claim and an explanation of why such material
or information is necessary, and

 

(d)         An explanation of the Program’s claim review procedure.

 

Section 15.  Applicable Law.  This Program shall be governed by and construed
under the laws of the Commonwealth of Pennsylvania without regard to its
conflict of law provisions.

 

Section 16.  Severability.  In the event that any one or more of the provisions
of this Program shall be held to be invalid, illegal or unenforceable, the
validity, legality or enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.

 

Section 17.  Headings.  The descriptive headings of the Sections of this Program
are inserted for convenience of reference only and shall not constitute a part
of this Program.

 

 

9


 

Section 18.  Amendment or Termination of this Program.  This Program may be
amended, suspended or terminated by the Company at any time upon approval by the
Committee and following a determination that the Program is no longer meaningful
in relation to the Company’s strategy.  Any suspension or termination shall
automatically cause a Termination Date effective as of the date of the
Committee’s approval.  Notwithstanding the foregoing, (i) no amendment,
suspension or termination shall adversely affect a Participant’s rights to his
or her award after the date of the award; provided, however, that to the extent
an award is determined with respect to a Termination Date, including a
Termination Date pursuant to the preceding sentence, Participants’ rights to
awards are deemed not to be adversely affected thereby, and the Company may
amend this Program from time to time without any participant’s consent to the
extent deemed necessary or appropriate, in its sole discretion, to effect
compliance with Section 409A of the Code, including regulations and
interpretations thereunder, which amendments may result in a reduction of
benefits provided hereunder and/or other unfavorable changes to participants,
(ii) no amendment may alter the time of payment as provided in Section 6 of the
Program, and (iii) no amendment may be made following a Change of Control.

 

 

10